Citation Nr: 0842858	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
recurrent subluxation of the left shoulder.

2.  Entitlement to service connection for recurrent 
subluxation of the left shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Buffalo, New York, which denied service connection 
for recurrent subluxation of the left shoulder finding that 
the veteran had not submitted new and material evidence to 
reopen the claim.  The RO later reopened the claim in a March 
2007 supplemental statement of the case finding that the 
veteran had submitted new and material evidence, but denied 
the claim on the merits.  Irrespective of the RO's action, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for recurrent subluxation of the left shoulder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The veteran 
testified at an RO hearing in December 2006.

The issue of entitlement to service connection for recurrent 
subluxation of the left shoulder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 1993 rating decision, the RO denied 
a claim of entitlement to service connection for left 
shoulder dislocations.

2.  Evidence received since the July 1993 rating decision 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The July 1993 rating decision which denied a claim of 
entitlement to service connection for left shoulder 
dislocations is final.  38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the July 1993 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for left 
shoulder dislocations have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1993 rating decision, the RO denied a claim for 
service connection for left shoulder dislocations on the 
basis that there was no evidence on any in-service 
incurrence.  The record shows that the veteran filed a notice 
of disagreement in February 1994, received a statement of the 
case in May 1994, but failed to file a formal appeal.  The 
July 1993 rating decision therefore became final.  
38 U.S.C.A. § 7105(d)(3).  A claim originally resolved in a 
prior final determination is not subject to revision except 
on the receipt of new and material evidence (or with a 
finding of clear and unmistakable error in the previous final 
decision).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

If VA determines that the evidence is new and material, then 
VA may proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  If the evidence is not material, the inquiry 
ends and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).

During a personal hearing in December 2006, the veteran 
submitted a "buddy statement" from an individual who served 
with him in Vietnam.  He indicated that he recalled the 
veteran injured his left shoulder in service in 1966 while 
changing a tire and had to wear a sling for a while.  The 
veteran also submitted testimony that he injured his left 
shoulder while changing a tire in the combat zone.  In 
addition, he mentioned that he injured his left arm from 
shrapnel.  He further mentioned that he received a Purple 
Heart for these injuries, which is reflected on the DD-Form 
214.  These statements address the existence of the in-
service injury, which is an unestablished fact necessary to 
substantiate the claim.  These statements are new.  They are 
neither cumulative nor redundant.  These statements, if taken 
as true, have a reasonable possibility of substantiating the 
claim, as the claim was previously denied due to the lack of 
records for the in-service injury.  

The claim is therefore reopened. 

The veteran's claim to reopen service connection for 
recurrent left shoulder dislocations has been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 






ORDER

New and material evidence has been submitted to reopen the 
service connection claim for recurrent subluxation of the 
left shoulder and to this extent only, the appeal is granted. 


REMAND

The veteran has submitted statements and testimony that he 
injured his left shoulder in service in 1966 when he was 
changing a tire in the combat zone and was treated in the 
field.  He recalled that he was in the jungle in Vietnam and 
was pulling a tire off of a truck when the whole left 
shoulder gave way.  He also mentioned on an October 2005 VA 
medical record that he had a shrapnel injury to the left 
shoulder in service, for which he received a Purple Heart.  
The veteran's former serviceman submitted a statement that he 
recalled the veteran injuring his left shoulder changing a 
tire in service in 1966 and having to wear a sling for a 
while due to his injury.  Service medical records are silent 
as to a shoulder injury.  However, the personnel records 
reflect that the veteran received a Purple Heart for his 
injuries in service.  Satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 C.F.R. 
§ 3.304(d).  In this case, the veteran's statements are 
accepted as credible given his combat involvement in service.  
The veteran contends that he has had problems with his 
shoulder ever since this in-service injury.   

Post service medical records address a shoulder disability 
starting in 1986.  The veteran was diagnosed with muscle 
sprain of the left trapezius muscle in December 1986.  He 
reportedly suffered an intercurrent injury while working as a 
nurse and lifting a patient.  A January 1987 private report 
shows that the 1986 injury was found to be related to the 
injury in service.  In April 1987, a private medical record 
shows a diagnosis of left shoulder subluxation.  These 
findings were continued on VA medical records dated from 1992 
to 2007.  Presently, the left shoulder diagnoses include 
degenerative joint disease, left shoulder acromioclavicular 
arthrosis and cuff tear, and impingement.

As the veteran had an in-service dislocation injury to the 
left shoulder and has had complaints of recurrent 
dislocations since service and also has a present diagnosis 
of degenerative joint disease in the left shoulder with 
arthrosis, cuff tear, and impingement, a medical opinion is 
necessary to determine whether the present disability in the 
left shoulder is related to service.  The opinion should 
account for the intercurrent injury to the left shoulder in 
December 1986 and the fact that the examiner at that time 
determined that the left shoulder disability was related to 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
musculoskeletal examination to determine 
whether his present left shoulder 
recurrent dislocations and/or any other 
present left shoulder disability is at 
least as likely as not related to his 
dislocating shoulder injury in service in 
1966. 

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


